Appeal by the defendant, as limited by his notice of appeal, from a sentence of the Supreme Court, Westchester County (Colabella, J.), imposed October 28, 1985.
Ordered that the sentence is affirmed.
The defendant, knowing that he would receive the sentence which was thereafter actually imposed, declined the sentencing court’s offer for an opportunity to withdraw his plea of guilty which the sentencing court made when it concluded that the originally promised sentence would have been illegal (see, People v Selikoff, 35 NY2d 227, cert denied 419 US 1122; cf., People v Nilsson, 132 AD2d 577). He shows no basis for finding that the sentence was excessive (cf., People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.